Jf ourtlj Court of
                                            SUntontn,

                                          January 30, 2015


                                        No. 04-14-00638-CR


                                               Joe Lee,
                                              Appellant


                                                  v.



                                         The State of Texas,
                                               Appellee


                                Trial Court Case No. 2013CRI0795


                                           O RDER

          The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal.    See TEX. R. APP. P. 39.8.   Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on March 4. 2015. to the following panel: Justice
Patricia 0. Alvarez, Justice Luz Elena D. Chapa, and Justice Jason Pulliam. All parties will be
notified of the Court's decision in this appeal in accordance with TEX, R. App. P. 48.


          Either party may file a motion requesting the Court to reconsider its determination thai
oral argument will not .significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. App. P. 39.S. Such a motion should be filed within ten (10)
days from the date of this order.


          ll is so ORDERED on January 30. 201 5.



                                                               Patricia (). Alvarez, Justice

                                                                            ,                  /
          IN WITNESS WHEREOF. I have hereunto set my hand and a/fixed the seal of the said
court on this January 30, 2015.



                                                                                c, Clerk'